Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 1 of 49 PageID 1




                   THE UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

   ARMADILLO DISTRIBUTION
   ENTERPRISES, INC. D/B/A
   DEAN GUITARS; CONCORDIA
   INVESTMENT PARTNERS, LLC,                 Case

                 Plaintiffs,
                                             COMPLAINT FOR
    v.                                       DECLARATORY
                                             AND INJUNCTIVE RELIEF
   IN DIME WE TRUST, RLT; RITA               AND FOR MONEY DAMAGES
   SUE HANEY,                                AND DEMAND FOR A JURY
                                             TRIAL
                 Defendants.




                                 COMPLAINT

         Plaintiffs, Armadillo Distribution Enterprises, Inc. d/b/a Dean

  Guitars     (“Armadillo”)    and   Concordia      Investment   Partners,   LLC

  (“Concordia”) (collectively, “Dean” and “Plaintiffs”), through their

  undersigned counsel, hereby file this Complaint against In Dime We Trust,

  RLT, (“IDWT”) and Rita Sue Haney (“Haney”) (collectively, “Defendants”),

  and state and allege as follows:

                                     PARTIES
         1.     Plaintiff Armadillo is a Florida corporation with a principal

  place of business at 4924 West Waters Avenue, Tampa, Florida 33634.




                                         1
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 2 of 49 PageID 2




           2.   Plaintiff Concordia is a Florida limited liability company with

  a principal place of business at 700 Spottis Woode Lane, Clearwater, Florida

  33756.

           3.   Defendant IDWT has alleged in another action that it is a Texas

  revocable limited trust, with its trustee having residences in Los Angeles

  County, California, and Tarrant County, Texas.

           4.   Defendant Rita Haney has alleged in another action that she is

  the trustee of IDWT and has residences in Los Angeles County, California,

  and Tarrant County, Texas.

                           NATURE OF THE ACTION
           5.   Dean    asserts   claims   for   trademark   and    trade   dress

  infringement, trademark and trade dress dilution, false designation of

  origin and unfair competition, under the Trademark Act of 1946, as

  amended (The Lanham Act, 15 U.S.C. § 1051 et seq.), and related state causes

  of action based on Defendants’ use of Dean’s federally registered

  trademarks as identified below in connection with Defendants’ advertising,

  promoting, marketing, and selling retail merchandise online, in violation of

  Dean’s rights in federally registered marks and common law marks for

  related goods and services, and a claim for breach of contract.

                         JURISDICTION AND VENUE
           6.   This Court has jurisdiction over the subject matter of this action

  pursuant to 28 U.S.C. §§ 1331 and 1338(a), as it arises under the trademark

  laws of the United States. This Court also has subject matter jurisdiction



                                           2
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 3 of 49 PageID 3




  over the claims in this action that relate to trademark infringement, false

  designation of origin, and federal unfair competition pursuant to sections

  34(a) and 39(a) of the Lanham Act and 15 U.S.C. §§ 1116(a) and 1121(a), as

  these claims arise under the laws of the United States. The Court has

  supplemental jurisdiction over the claims in this Complaint which arise

  under state statutory and common law pursuant to 28 U.S.C. § 1367(a)

  because the state law claims are so related to the federal claims that they

  form part of the same case or controversy and derive from a common

  nucleus of operative facts.

        7.     This Court has personal jurisdiction over Defendants.

  Defendants have purposely, continuously, and systematically conducted

  business in this district.

        8.     For example, Defendants have a continuous, systematic, and

  substantial presence within this judicial district, including by selling and

  offering for sale products bearing/using the infringing marks in this judicial

  district and by committing acts of trademark infringement in this judicial

  district, including but not limited to advertising and marketing directly to

  consumers in this district, selling merchandise directly to consumers and/or

  retailers in this district, and selling infringing merchandise into the stream

  of commerce, knowing such products would be sold in this district.

  Defendants target and make sales directly to consumers in Florida and this

  District by advertising and making sales through their website and social

  media sites, and participating in music festivals and other shows and events


                                        3
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 4 of 49 PageID 4




  where Defendants sell merchandise.        These acts of Defendants form a

  substantial part of the events or omissions giving rise to Dean’s claim.

        9.    Additionally, and as detailed below, Dean and the Estate of

  “Dimebag” Darrell Abbott (“Dime”) had an ongoing and mutually

  beneficial contractual relationship for over 15 years.      Dean signed an

  endorsement agreement with Dime in 2004, and renewed and amended that

  agreement with Dime’s Estate after his death. According to a complaint

  filed by IDWT and Haney,

        [Dean] entered into an endorsement agreement with [Dime]
        relating to [Dean’s] use of the name and likeness of [Dime] in
        the production and sale of guitars and related equipment and
        products, which agreement was amended by an instrument
        dated October 9, 2008. On or about April 2014, after the death
        of [Dime], his estate reinstated and amended the endorsement
        agreement with Defendant (the “Reinstated Endorsement
        Agreement”). The Reinstated Endorsement Agreement was
        terminated on April 30, 2020. The Reinstatement Endorsement
        Agreement included a six month sell off period, which ended
        on October 30, 2020.

        10.   The 2014 Reinstated Endorsement Agreement provided that

  the Estate “shall not acquire any interest whatsoever in [Dean’s] trade

  names or trademarks, nor any right, during the term thereof or thereafter to

  manufacture, distribute or sell Endorsed Product, utilizing any trade names

  or trademarks of or owned by the Company.”             The 2014 Reinstated

  Endorsement Agreement further provides that it “shall be governed by and

  construed in accordance with the law of the State of Florida applicable to

  contracts entered into and wholly performed within the State of Florida [and


                                        4
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 5 of 49 PageID 5




  that] any litigation arising out of this Agreement shall be contested exclusively

  in the courts in Hillsborough County, Florida” (emphasis added).

          11.   On information and belief, this lawsuit arises out of the 2014

  Reinstated Endorsement Agreement and because this lawsuit includes

  federal claims under the Lanham Act, the exclusive jurisdiction for litigation

  of these claims is this district.

          12.   Defendants are also subject to personal jurisdiction in this

  Court because they filed an action in this Court on August 16, 2021, against

  Plaintiffs, styled In Dime We Trust, RLT v. Armadillo Distribution Enterprises,

  Inc., et al., Case No. 8:21-cv-01967 (M.D. Florida), in which Defendants in

  this case allege inter alia breach of “the Endorsement Agreement” (ECF 1 at

  20–21).

          13.   This Court also has diversity jurisdiction over this case under

  28 U.S.C. § 1332, as Plaintiffs and Defendants are jurisdictionally diverse

  from one another, and on information and belief, the amount in controversy

  exceeds $75,000.

          14.   Venue is proper in this district under 28 U.S.C. § 1391, as a

  substantial portion of the events giving rise to this action took place in this

  judicial district.

                           FACTUAL BACKGROUND
          15.   In 1976, Dean Zelinksy, a teenager living in Chicago, Illinois,

  founded Dean Guitars. Zelinksy began commercially producing guitars in

  1977.



                                          5
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 6 of 49 PageID 6




        16.   Through the past five decades, Dean’s guitars have risen to

  prominence in the music industry and attracted some of rock music’s most

  legendary guitarists, including Michael Schenker, Eric Peterson, Christian

  Martucci, John Connolly, Eddie Veliz, Leslie West, Michael Amott, and

  “Dimebag” Darrell Abbott.

        17.   In 1977, shortly after founding the company itself, Zelinksy

  created the “Dean ML,” named for his friend Matthew Lynn, who had died

  of cancer. The Dean ML is among Dean’s most notable and popular guitars.

        18.   The Dean ML had an unusual design for its time, but through

  the prominence of the legendary guitarists who have embraced the Dean

  ML, its look, feel, and sound have become nearly synonymous with rock

  music itself. Below is a photograph of a Dean ML guitar:




        19.   “Dimebag” Darrell Abbot was one of the legendary guitarists

  who embraced the Dean ML. In one interview, Dime recalled how “[a]s a

  kid, it was always my dream to be with Dean Guitars, you know, and to




                                      6
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 7 of 49 PageID 7




  play Dean Guitars, and to own one someday.” (“Dimebag talks about his

  lifelong love affair with Dean Guitars” - YouTube available at

  https://www.youtube.com/watch?v=YA0515t6oaU.)

        20.   The story of how Dime finally owned his first Dean guitar is a

  legend in its own right. As a 16-year old and after years of studying the

  Dean catalog and dreaming about owning a Dean guitar, Dime entered a

  guitar contest in Dallas where the prize was a Dean ML and won it. Below

  is a photograph taken of Dime (middle) and his mother, Carolyn Abbott

  (left), with Dime holding the Dean ML after winning the contest:




        21.   What Dime didn’t know when he entered the contest was that

  right before the contest, his dad had saved up and bought him another Dean

  ML guitar. As Dime recalled, “[h]e really had to go out of his way to afford

  that for me. But I was dying to have one, and he fixed me up. For that, I’ll

  be forever grateful to him.”    (https://gear-vault.com/dimebag-darrell-


                                       7
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 8 of 49 PageID 8




  dean-ml/). Thus began Dime’s lifelong love affair with Dean Guitars and

  the Dean ML. Below is a photograph of a young Dime proudly showing the

  Dean ML guitar his dad bought him:




        22.   Dime went on to become the lead guitarist for Pantera, a highly

  successful heavy-metal band from Arlington, Texas. Dime’s love affair with

  the Dean ML continued during that time. The cover of Pantera’s platinum

  album, Cowboys from Hell, released in June 1990, shows Dime wielding his

  trusty Dean ML “axe”:




                                       8
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 9 of 49 PageID 9




        23.   After the release of Cowboys from Hell, Dime signed an

  endorsement deal with Dean and appeared in Dean ads in the early 1990s.

        24.   In 1994, Dean Guitars changed hands, and its production of

  guitars dwindled.    During that time, Dime approached other guitar

  companies about making similar style guitars, but they could never

  replicate the look, feel, sound, and other unique aspects of the Dean ML.



                                       9
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 10 of 49 PageID 10




         25.      In 1997, Elliot Rubinson and Armadillo Enterprises purchased

   Dean. Dean began its journey back to its former level of greatness with

   Rubinson as the leader of the new company.

         26.      Around 2004, Dime’s endorsement deal with another guitar

   manufacturer expired.       In November 2004, Dime and Dean formally

   reestablished their feelings of mutual admiration with a new endorsement

   deal. Dime became an endorser of Dean at that time. According to Dime,

   being back with Dean was “the greatest thing that happened to him in 25

   years.” (“Dimebag talks about his lifelong love affair with Dean Guitars” -

   YouTube available at https://www.youtube.com/watch?v=YA0515t6oaU).

         27.      The 2004 Endorsement Agreement provided for Dean’s “use of

   the name and likeness of Darrell Abbott in the production and sale of guitars

   and related equipment and products.”

         28.      In connection with the contract, Dean planned to release a new

   line of guitars named the “Razorback” as a result of its renewed

   collaboration with Dime.

         29.      Tragically, Dime was killed on stage during a performance in

   December 2004. Dime’s death occurred shortly before Dean introduced the

   Razorback guitars under the new endorsement contract with Dime.

         30.      As if he were one of its own family members, Dean mourned

   the loss of Dime and posted a memorial tribute to him on its website. The

   website tribute received so many visits that it had to be shut down

   temporarily.


                                          10
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 11 of 49 PageID 11




         31.    Despite Dime’s tragic death, Dean carried on a mutually

   beneficial relationship with Dime’s estate (“Dime’s Estate” or “the Estate”).

   Dime’s brother and Pantera drummer, Vincent Paul Abbot (“Vinnie Paul”),

   a rock legend in his own right, became administrator of the Estate after

   Dime’s death.

         32.    Dean and the Estate, under the control of Vinnie Paul, had an

   uninterrupted partnership for over 15 years. After the 2004 agreement

   between Dean and Dime, Dean and Vinnie Paul signed an amended

   endorsement agreement in October 2008, and the 2014 Reinstated

   Endorsement Agreement in June 2014.

         33.    Like the prior agreements, the 2014 Reinstated Endorsement

   Agreement provided Dean the exclusive right to use Dime’s name and

   likeness in the production and sale of guitars and related equipment and

   products. The 2014 Reinstated Endorsement Agreement provided that

   Dean would pay Vinnie Paul an annual base compensation, plus a

   percentage of royalties on any sales proceeds exceeding a minimum sales

   target per year, as well as other royalties for instances of Dime’s photograph

   appearing on the cover of major music magazines with Dean guitars. The

   term of the 2014 Reinstated Endorsement Agreement was three years,

   concluding in June 2017, with the option to renew for one year at a time.

         34.    The 2014 Reinstated Endorsement Agreement included

   representation and warranty provisions guaranteeing that it would validity

   obligate Vinnie Paul, as the administrator of the Estate, and would be


                                         11
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 12 of 49 PageID 12




   enforceable according to its terms.        The 2014 Reinstated Endorsement

   Agreement further provides that no “competing rights with respect to

   endorsement of guitars and stringed musical instruments or products” had

   been granted.

         35.   Under the explicit terms of the 2014 Reinstated Endorsement

   Agreement, Dean and Vinnie Paul “agree[d] they will take all necessary

   steps during the Contract Period and thereafter to protect the Dime

   Endorsement, the name ‘Dime,’ or any facsimile thereof . . . .”

         36.   Like Dime, Vinnie Paul and Dean had a great relationship and

   renewed the endorsement agreement until Vinnie Paul’s unfortunate death

   in June 2018.

         37.   For example, when Dean and the Estate faced a lawsuit from a

   former associate of Dime’s in 2017 (Buddy Webster v. Dean Guitars, Case No.

   2:17-CV-3027 (C.D. Cal.)), Dean fought the lawsuit on behalf of both Dean

   and the Estate. Dean took the primary role in fighting the lawsuit despite

   the endorsement agreement providing that the Estate could have been

   required to indemnify Dean in the circumstances.          Dean spent over

   $1,000,000 defending that lawsuit, despite having this claim for

   indemnification from the estate. At the end of that “long-fought battle,”

   Dean’s now CEO, Evan Rubinson, posted the following on Facebook

   celebrating the triumph on behalf of Dean, the legacy of Dime, and Dime’s

   Estate:




                                         12
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 13 of 49 PageID 13




         38.   In addition to paying for the defense of that lawsuit, Dean

   loaned Dime’s Estate $139,000, interest free, to help the Estate pay for the

   appeal.

         39.   After Vinnie Paul’s death, Dime’s long-time girlfriend Rita

   Haney took over Vinnie Paul’s interest in Dime’s Estate.



                                        13
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 14 of 49 PageID 14




         40.   Dime’s Estate, now under the direction of Rita Haney

   (hereinafter “Dime’s Estate – Haney”), has alleged that Dean’s 2014

   Reinstated Endorsement Agreement with Dime’s Estate was set to terminate

   on April 30, 2020.

         41.   Haney has not re-signed or attempted to formally renegotiate

   the endorsement agreement between Dean and Dime’s Estate - Haney.

         42.   Since taking over Dime’s Estate, Haney has told Dean that she

   should be getting a higher percentage royalty than what is provided in the

   2014 Reinstated Endorsement Agreement. Haney has suggested paying her

   royalties that are even higher than the royalties Dean and Dime negotiated

   and agreed to when they originally reformed their partnership in 2004.

         43.   Despite Haney’s increasing demands, Dean has tried to

   maintain its long-standing partnership with Dime’s Estate and previously

   amicable relationship with Haney.

         44.   On or about June 28, 2021, Haney assured Dean that there

   would be no issues renewing the endorsement deal between Dime’s Estate

   – Haney and Dean.

         45.   However, on June 29, 2021, Dime’s Estate – Haney sued Dean

   under the name of IDWT (In Dime We Trust, RLT v. Armadillo Distribution

   Enterprises, d/b/a Dean Guitars et al, Case No. 2:21-CV-5260 (C.D. Cal.)),

   alleging “unauthorized use of Abbott’s name and likeness.” As stated

   above, on August 16, 2021, Dime’s Estate – Haney filed another lawsuit




                                       14
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 15 of 49 PageID 15




   against Dean, this time in this Court (In Dime We Trust, RLT v. Armadillo

   Distribution Enterprises, Inc., et al., Case No. 8:21-cv-01967 (M.D. Florida)).

           46.    Despite   Haney’s    increasing     demands      for   additional

   compensation, the infringement of Dean’s intellectual property rights as

   described below, and the two lawsuits filed against Dean, Dean has

   continued to make monthly installment payments, up to and including

   August 2021, of the annual base compensation under the 2014 Reinstated

   Endorsement Agreement. Dime’s Estate – Haney has continued to accept

   those monthly payments and has never requested that Dean stop making

   them.

                 DEAN’S TRADEMARK AND TRADE DRESS RIGHTS
           47.    Concordia owns common law and registered trademark rights

   in dozens of federally registered marks, including the following word, logo,

   and product configuration marks:

    Registration                        Mark                         Listed First
      Number                                                             Use
    3923015          DEAN GUITARS                                   1977
    3925298                                                         1977




                                           15
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 16 of 49 PageID 16




    3925297                                               1977




    2797456                                               Aug. 1994




    3562989                                               Jan. 01, 2005




    2609816                                               Dec. 31, 1977




                                     16
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 17 of 49 PageID 17




    3185157                                                          Dec. 31, 1977




          48.   The marks above are referred to as the “Dean Marks” herein.

          49.   The federal trademark registrations for the Dean Marks are

   valid, subsisting, and in full force and effect.

          50.   Concordia’s federal registrations of the Dean Marks provide

   benefits such as a statutory presumption of validity, ownership, and an

   exclusive right to use the registered mark. The federal registration of the

   Dean Marks also serves as constructive notice of claims of ownership.

          51.   Dean has continuously used Dean Marks in connection with its

   guitars and related products since at least as early as their listed dates of first

   use.

          52.   Dean promotes and sells its products by using various

   configurations of the Dean Marks. E.g.,




                                           17
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 18 of 49 PageID 18




          https://www.deanguitars.com/product?id=usamldimecbk

   (showing Reg. Nos. 3925298, 3923015, 3925297, 2797456, 2609816, 3185157)




                                      18
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 19 of 49 PageID 19




            https://www.deanguitars.com/product?id=rzrdbcbknc

    (showing Reg. Nos. 3925298, 3923015, 3925297, 2797456, 2609816, 3644934,

                                   3562989)




                                       19
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 20 of 49 PageID 20




                https://online.fliphtml5.com/csylt/zmht/#p=2

                 (showing Reg. Nos. 2609816, 2797456, 3925297)

         53.   The Dean Marks are inherently distinctive or have acquired

   distinctiveness when used in connection with Dean’s goods and services.

         54.   The unique shape of the guitar bodies, necks, and headstocks,

   covered by the Dean Marks have become immediately recognizable as

   indicative of Dean guitars, including the Dean ML that Dime loved and

   played for the majority of his musical career.

         55.   Due to the continual use of the Dean Marks, the Dean Marks

   have come to indicate a single source of goods and services. The Dean

   Marks have further come to indicate Dean as the single source of such

   quality goods and services.




                                         20
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 21 of 49 PageID 21




         56.    As a result of the long and exclusive use by Dean of its Dean

   Marks, the significant volume of sales under the Dean Marks, and the large

   amount of money spent or foregone for advertising and promotion of its

   goods and services, the Dean Marks have become, through widespread and

   favorable public acceptance and recognition, an exclusive asset of

   substantial value as a symbol of Dean, its quality goods and services, and its

   goodwill.

         57.    Dean and its use of the Dean Marks are well-known and

   famous.

         58.    In particular, as discussed above, musicians all over the world

   have come to recognize the Dean Marks to reliably indicate guitars with a

   unique look, feel, and sound made to the highest quality standards.

                  DEFENDANTS’ INFRINGING ACTIVITIES
         59.    In Dime We Trust, RLT is a newly formed entity founded by

   Rita Haney after she took over Dime’s Estate.

         60.    Defendants    own     and     operate   a   website   found    at

   https://dimebaghardware.com/. The website purports to be the “Dimebag

   Darrell Official Store.”

         61.    The “Dimebag Darrell Official Store” website shows Dime

   holding a Dean ML guitar on the main page:




                                         21
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 22 of 49 PageID 22




         62.   Defendants use the “Dimebag Darrell Official Store” website to

   sell merchandise that prominently features several aspects of Dean’s unique

   product configurations and trademarks.

         63.   For example, the “Dimebag Darrell - CFH Flames” and the

   “Dimebag Darrel – Logo” t-shirts advertised and sold through the website

   show the body and headstock of the Dean ML guitar that are covered by

   registration numbers 3925297, 2797456, and 3185157.




                                       22
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 23 of 49 PageID 23




                                     23
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 24 of 49 PageID 24




         64.   Similarly, the “Dimebag Darrell – Designed by Charlie

   Benante” t-shirt advertised and sold through the website shows the body

   and headstock of the Dean ML guitar that are covered by registration

   numbers 3925297, 2797456, and 3185157, and shows a derivative of

   registration number 2609816.




         65.   As another example, the “Dimebag Darrell – Dean from Hell”

   t-shirts advertised and sold through the website prominently feature the

   body of the Dean ML guitar and show the headstock that are covered by

   registration numbers 3925297, 2797456, and 3185157 and falsely associate

   with the DEAN name covered by registration number 3923015.



                                      24
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 25 of 49 PageID 25




         66.   As another example, the “Dimebag Darrell Original Dime Stage

   Shirt” advertised and sold through the website shows the body and

   headstock of the Dean ML guitar that are covered by registration numbers

   3925297, 2797456, and 3185157, the dean logos covered by 2609816, 3925298,

   and 2609816, and displays the DEAN GUITAR mark covered by 3923015.




                                       25
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 26 of 49 PageID 26




         67.   Additionally, the “Dimebag Darrell Trendkill Pick Tin Set”

   advertised and sold through the website shows the body and headstock of

   the Dean ML guitar that are covered by registration numbers 3925297,

   2797456, and 3185157.




                                     26
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 27 of 49 PageID 27




         68.   Additionally, the “Dimebag Darrell Official Store” website

    falsely associates itself with Dean through the use of the DEAN name.




                                       27
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 28 of 49 PageID 28




         69.    Defendants promote the “Dimebag Darrell Official Store”

   website through social media websites such a Facebook and Instagram.

   Defendants’ social media sites contain similar infringing uses of the Dean

   Marks.

         70.     Haney has acknowledged that “Dimebag Darrell Official

   Store” website sells merchandise with the Dean Marks.

         71.    Dean has not authorized Defendants to use the Dean Marks.

         72.    Defendants’ use of the Dean Marks is ongoing, and Defendants

   continue to use the Dean Marks in their advertising, marketing, and sales.

         73.    Defendants’ willful and unauthorized use of the Dean Marks in

   connection with their advertising, marketing, and sales is likely to cause

   confusion as to the source of their goods because the parties are using

   identical marks in commerce to advertise and market their goods.

         74.    Defendants have harmed and will continue to harm Dean

   through their unauthorized use of the Dean Marks. By and through this

   action, Dean is entitled to impoundment and destruction of infringing

   articles, an injunction against further infringement, three times the profits

   made by Defendants through such use (or three times Dean’s damages,

   whichever is greater), all actual damages sustained by Dean as a result of

   such use, reasonable royalties for such use, punitive damages, attorneys’

   fees, and costs.




                                        28
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 29 of 49 PageID 29




                             FIRST CLAIM FOR RELIEF
                (Federal Trademark and Trade Dress Infringement)

                                   (15 U.S.C. § 1114)

          75.    Dean repeats the allegations of paragraphs 1 through 74 above

   as if fully set forth herein.

          76.    Dean has registered the Dean Marks with the USPTO and has

   the exclusive right to use this mark in connection with its guitars and related

   equipment and products. Dean also has common law rights in the Dean

   Marks in connection with its guitars and related equipment and products.

          77.    Dean has spent significant time, money, and effort advertising

   and promoting its trademarks in commerce as distinctive source identifiers

   in connection with Dean’s goods.

          78.    As a result of such extensive and exclusive use and promotion,

   The Dean Marks for product design have acquired distinctiveness due to

   the continued popularity and prevalence of the unique shapes used in Dean

   guitars. The Dean Marks have developed a distinctive meaning as an

   indicator that Dean is the source of the goods identified by the Dean Marks.

          79.    The product designs covered by the Dean Marks have no

   practical function.

          80.    The Dean Marks represent valuable goodwill owned by Dean.

          81.    Defendants’ use of the Dean Marks is without Dean’s consent.

          82.    Defendants’ unauthorized and infringing use of the Dean

   Marks in connection with Defendants’ advertisement, promotion, offers for



                                           29
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 30 of 49 PageID 30




   sale, and sales of its merchandise through their website and social media

   constitutes use of the Dean Marks mark in commerce.

         83.    Defendants use the Dean Marks to confuse and deceive the

   public into believing that Defendants and their merchandise are sponsored,

   affiliated or associated with Dean, when, in fact, they are not.

         84.    Defendants’ unauthorized use of the Dean Marks is likely to

   cause confusion, mistake, and deception as to the source of the products,

   and Defendants are unfairly benefitting from Dean’s substantial efforts in

   advertising and promoting its Dean Marks.

         85.    Due to Defendants’ unauthorized use of the Dean Marks, Dean

   has suffered and continues to suffer great and irreparable injury, for which

   Dean has no adequate remedy at law.

         86.    Defendants’ actions constitute willful infringement of the Dean

   Marks in violation of 15 U.S.C. § 1114(1).

         87.    Defendants’ conduct has been willful and in bad faith making

   this an exceptional case within the meaning of 15 U.S.C. § 1117(a).

         88.    Defendants’ use of the Dean Marks constitutes a violation of

   Dean’s rights in its register marks, and Dean is entitled to an injunction

   prohibiting such further use.

         89.    Defendants’ acts have caused Dean damages, and Dean seeks

   judgment pursuant to 15 U.S.C. § 1117 for Defendants’ profits made by

   Defendants through their unlawful acts, for the damages sustained by Dean,




                                         30
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 31 of 49 PageID 31




   and for all costs necessary to remediate the unlawful acts and their effects,

   pursuant to 15 U.S.C. §§ 1116 and 1117.

         90.    Defendants willfully intended to trade on the recognition of

   Dean’s famous marks, entitling Dean to treble its damages and Defendants’

   profits, increased subject to the principles of equity pursuant to the

   provisions of 15 U.S.C. § 1117.

         91.    Defendants’ willful conduct renders this case exceptional,

   entitling Dean to an award of its costs, expenses, and reasonable attorneys’

   fees incurred in bringing the present action and prior attempts to remedy

   Defendants’ actions pursuant to 15 U.S.C. § 1117.

         92.    Pursuant to 15 U.S.C. § 1118, Dean is entitled to impoundment

   and destruction of infringing articles.

                         SECOND CLAIM FOR RELIEF
           (Federal Unfair Competition & False Designation of Origin)

                                (15 U.S.C. § 1125(a))

         93.    Dean repeats the allegations of paragraphs 1 through 74 and 76

   through 87 above as if fully set forth herein.

         94.    Defendants’ unauthorized and infringing use of the Dean

   Marks in connection with Defendants’ advertisement, promotion, offers for

   sale, and sales of its merchandise through its website and social media

   websites constitutes use of the Dean Marks in commerce.




                                         31
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 32 of 49 PageID 32




         95.      Defendants use the Dean Marks to confuse and deceive the

   public into believing that Defendants and their merchandise are sponsored,

   affiliated or associated with Dean, when, in fact, they are not.

         96.      Defendants’ unauthorized use of the Dean Marks is likely to

   cause confusion, mistake, and deception as to the source of the products and

   Defendants are unfairly benefitting from Dean’s substantial efforts in

   advertising and promoting its Dean Marks.

         97.      Defendants have actual knowledge of Dean’s ownership and

   prior use of the Dean Marks and without the consent of Dean have and

   continue to willfully and intentionally violate 15 U.S.C. § 1125(a). Upon

   information and belief, this is an exceptional case within the meaning of 15

   U.S.C§ 1117.

         98.      Defendants’ actions constitute a false designation of origin and

   unfair competition in violation of 15 U.S.C. § 1125(a).

         99.      Defendants’ use of the Dean Marks constitutes a violation of 15

   U.S.C. § 1125(a), and Dean is entitled to an injunction prohibiting such

   further use.

         100.     Defendants’ acts have caused Dean damages, and Dean seeks

   judgment pursuant to 15 U.S.C. § 1117 for Defendants’ profits made by

   Defendants through their unlawful acts, for the damages sustained by Dean,

   and for all costs necessary to remediate the unlawful acts and their effects,

   pursuant to 15 U.S.C. §§ 1116 and 1117.




                                           32
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 33 of 49 PageID 33




         101.   Defendants willfully intended to trade on the recognition of

   Dean’s famous marks, entitling Dean to treble its damages and Defendants’

   profits, increased subject to the principles of equity pursuant to the

   provisions of 15 U.S.C. § 1117.

         102.   Defendants’ willful conduct renders this case exceptional,

   entitling Dean to an award of its costs, expenses, and reasonable attorneys’

   fees incurred in bringing the present action and prior attempts to remedy

   Defendants’ actions pursuant to 15 U.S.C. § 1117.

         103.   Pursuant to 15 U.S.C. § 1118, Dean is entitled to impoundment

   and destruction of infringing articles.

                          THIRD CLAIM FOR RELIEF
                 (Federal Trademark and Trade Dress Dilution)

                               (15 U.S.C. § 1125(c))

         104.   Dean repeats the allegations of paragraphs 1 through 74, 76

   through 87, and 94 through 98 above as if fully set forth herein.

         105.   The Dean Marks are distinctive and famous marks within the

   meaning of 15 U.S.C. § 1125(c) by virtue of their inherent and acquired

   distinctiveness; the long duration and wide extent of the Dean Marks’ use;

   the long duration, wide extent, and wide geographic reach of advertising

   and publicity of the Dean Marks; the large volume and wide geographic

   extent of sales of goods and services offered under the Dean Marks; the high

   degree of actual recognition of the Dean Marks; and the longstanding

   federal registrations of the Dean Marks.



                                         33
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 34 of 49 PageID 34




         106.   Defendants’ use of the Dean Marks, or variants thereof similar

   to or likely to cause confusion with the Dean Marks, has been used in

   commerce for Defendants’ commercial gain.

         107.   Even if the Court finds Defendants’ use of the infringing marks

   is not likely to cause confusion with the Dean Marks, Defendants have

   engaged in dilution by blurring because Defendants’ use of the Dean Marks,

   or variants thereof similar to or likely to cause confusion with the Dean

   Marks, has already caused or is likely to cause an association arising from

   the similarity between Defendants’ infringing marks and the Dean Marks

   that impairs the actual or acquired distinctiveness of the Dean Marks.

         108.   Defendants have engaged in dilution by tarnishment because

   Defendants’ use of the Dean Marks, or variants thereof similar to or likely

   to cause confusion with the Dean Marks, has already caused or is likely to

   cause an association arising from the similarity between Defendants’

   infringing uses and the Dean Marks that harms the reputation and goodwill

   associated with the Dean Marks.

         109.   Defendants adopted use of the Dean Marks well after the Dean

   Marks became famous.

         110.   The marks used by Defendants as illustrated above are

   identical to the Dean Marks.

         111.   Defendants use the Dean Marks in commerce. Such use is

   commercial in nature.




                                        34
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 35 of 49 PageID 35




         112.     Defendants’ use of the Dean Marks in connection with its

   online presence and associated services has caused, or is likely to cause,

   dilution of the Dean Marks. It is likely that the ordinary consuming public

   of the U.S. will make an association arising from the similarity of the marks

   that impairs the distinctiveness of the Dean Marks.

         113.     Defendants’ use of the Dean Marks constitutes dilution under

   15 U.S.C. § 1125(c), and Dean is entitled to an injunction prohibiting such

   further use.

         114.     Defendants’ acts have caused Dean damages, and Dean seeks

   judgment pursuant to 15 U.S.C. § 1117 for Defendants’ profits made by

   Defendants through their unlawful acts, for the damages sustained by Dean,

   and for all costs necessary to remediate the unlawful acts and their effects,

   pursuant to 15 U.S.C. §§ 1116 and 1117.

         115.     Defendants willfully intended to trade on the recognition of

   Dean’s famous marks, entitling Dean to treble its damages and Defendants’

   profits, increased subject to the principles of equity pursuant to the

   provisions of 15 U.S.C. § 1117.

         116.     Defendants’ willful conduct renders this case exceptional,

   entitling Dean to an award of its costs, expenses, and reasonable attorneys’

   fees incurred in bringing the present action and prior attempts to remedy

   Defendants’ actions pursuant to 15 U.S.C. § 1117.

         117.     Pursuant to 15 U.S.C. § 1118, Dean is entitled to impoundment

   and destruction of infringing articles.


                                         35
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 36 of 49 PageID 36




                           FOURTH CLAIM FOR RELIEF
       (Florida Common Law Trademark and Trade Dress Infringement)

           118.   Dean repeats the allegations of paragraphs 1 through 74, 76

   through 87, and 94 through 98 above as if fully set forth herein.

           119.   Dean first adopted and used the Dean Marks as a means of

   establishing goodwill and reputation and to describe, identify or

   denominate particular goods and services rendered or offered by it and to

   distinguish them from similar goods and services rendered or offered by

   others.

           120.   The Dean Marks are valid and protectable marks by virtue of

   their association with such goods and services and Dean’s federal

   registrations.

           121.   Defendants have commenced the use of an identical or

   confusingly similar mark to indicate or identify closely related services.

           122.   As a result, Defendants’ use of the Dean Marks is likely to cause

   consumer confusion as to the source or as to the sponsorship of the services

   or goods offered or to be offered.

           123.   Defendants’ use of the Dean Marks is without the consent of

   Dean.

           124.   Defendants have acted with the knowledge of the Dean Marks,

   and with the intent to cause confusion and/or trade on Dean’s reputation

   and goodwill.




                                           36
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 37 of 49 PageID 37




         125.   The use by Defendants of the Dean Marks and marks

   incorporating the Dean Marks to identify its goods and services, as

   described above, constitutes infringement of Dean’s rights in its marks

   pursuant to the common law of the State of Florida, for which infringement

   Dean is entitled to all remedies available to it under the common law of the

   State of Florida.

                          FIFTH CLAIM FOR RELIEF
                  (Florida Trademark and Trade Dress Dilution)

         126.   Dean repeats the allegations of paragraphs 1 through 74, 76

   through 87, 94 through 98, 105 through 112, and 119-124 above as if fully

   set forth herein.

         127.   The Dean Marks are distinctive and famous marks in the State

   of Florida within the meaning of Fla. Stat. § 495.151 by virtue of the high

   degree of inherent and acquired distinctiveness of the Dean Marks in this

   State; the long duration and wide extent of use of the Dean Marks in

   connection with the goods and services with which the Dean Marks are

   used; the long duration and wide extent of advertising and publicity of the

   Dean Marks in this State; the wide geographic extent of the trading area in

   which the Dean Marks are used; the high degree of recognition of the Dean

   Marks in this State in Dean’s and Defendants’ channels of trade; and the

   longstanding federal registrations of the Dean Marks.

         128.   The Dean Marks have been used extensively throughout this

   State and this District for approximately 44 years.



                                         37
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 38 of 49 PageID 38




         129.   Defendants’ use of the Dean Marks, or variants thereof similar

   to or likely to cause confusion with the Dean Marks, has been used in

   commerce for Defendants’ commercial gain.

         130.   Even if the Court finds Defendants’ uses of the Dean Marks are

   not likely to cause confusion with the Dean Marks, Defendants have

   engaged in dilution by blurring because Defendants’ use of the Dean Marks,

   or variants thereof similar to or likely to cause confusion with the Dean

   Marks, has already caused or is likely to cause an association arising from

   Defendants’ use of the Dean Marks that impairs the actual or acquired

   distinctiveness of the Dean Marks.

         131.   Defendants have engaged in dilution by tarnishment because

   Defendants’ use of the Dean Marks, or variants thereof similar to or likely

   to cause confusion with the Dean Marks, has already caused or is likely to

   cause an association arising from the similarity between Defendants’

   infringing use and the Dean Marks that harms the reputation and goodwill

   associated with the Dean Marks.

         132.   Defendants adopted the Dean Marks well after the Dean

   Marks became famous.

         133.   The Defendants’ use of the Dean Marks as illustrated herein is

   identical to the Dean Marks.

         134.   Defendants use the Dean Marks in commerce. Such use is

   commercial in nature.




                                        38
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 39 of 49 PageID 39




         135.   Defendants’ use of the Dean Marks in connection with its

   goods and services has caused, or is likely to cause, dilution of the Dean

   Marks. It is likely that the ordinary consuming public in Florida and the

   Tampa area will make an association arising from use of the Dean Marks

   that impairs the distinctiveness of the Dean Marks.

         136.   Defendants willfully intended to trade on the recognition of

   Dean and its famous Dean Marks.

         137.   Defendants’ acts have caused Dean damages, and Dean is

   entitled to injunctive relief and all other available statutory remedies under

   Fla. Stat. § 495.151, including, without limitation: Defendants’ profits made

   by Defendants through their unlawful acts; damages sustained by Dean; for

   all costs necessary to remediate the unlawful acts and their effects; and for

   the costs, expenses, and attorney fees (as this is an exceptional case) incurred

   in bringing the present action and prior attempts to remedy Defendants’

   actions.

         138.   Dean further seeks judgment for three times the amount of

   Defendants’ profits or Dean’s damages, whichever is greater, due to the

   nature of Defendants’ conduct pursuant to Fla. Stat. §§ 495.151(2) and

   495.141.

         139.   Pursuant to Fla. Stat. § 495.151(2) and equity, Dean is entitled

   to preliminary and permanent injunctive relief against Defendants to stop

   the illegal conduct.




                                          39
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 40 of 49 PageID 40




         140. Pursuant to Fla. Stat. §§ 495.151(2) and 495.141(1), Dean is

   entitled to impoundment and destruction of infringing articles.

                          SIXTH CLAIM FOR RELIEF
             (Violation of Florida Deceptive and Unfair Practices Act)

                               (Fla. Stat. § 501.204)

         141. Dean repeats the allegations of paragraphs 1 through 74 and 94

   through 98, 119 through 124, and 127 through 136 above as if fully set forth

   herein.

         142. As alleged herein, Defendants’ violations of the Lanham Act

   and Florida state and common law, including trademark infringement,

   unfair competition, false association and false designation of origin, and

   dilution, constitute unfair methods of competition and unfair acts or

   practices in the conduct of trade or commerce, in violation of Fla. Stat. §

   501.204, entitling Dean to all remedies available, including damages and

   reasonable attorneys’ fees and costs.

         143. Defendants’ violations of the Lanham Act and Florida state and

   common law, including trademark infringement, unfair competition, false

   association and false designation of origin, and dilution, were known by

   Defendants to be deceptive and misleading, or through the exercise of

   reasonable care or investigation could or might have been ascertained to be

   deceptive and misleading.




                                           40
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 41 of 49 PageID 41




         144. Defendants’ deceptive and unfair trade practices were

   conducted with the intent to induce others to rely upon such deceptive and

   unfair acts and act on them.

         145. Defendants’ deceptive and unfair trade practices were

   conducted for the purpose of selling or disposing of personal property or

   services, including, without limitation, the Infringing Website and related

   goods and services, or to induce the public to enter into obligations relating

   to such property or services.

         146. Defendants’ conduct has misled the consuming public

   concerning the nature, characteristics, and quality of Defendants’ goods and

   services, to the consuming public’s detriment and the detriment of Dean’s

   legitimate business enterprise.

         147. Such deceptive and unfair acts offend public policy and are

   immoral, unethical, oppressive, unscrupulous, or substantially injurious to

   consumers.

         148. Defendants’ actions violate standards of unfairness and

   deception as set forth and interpreted by federal courts and/or violate 15

   U.S.C. §§ 1114, 1125(a) and 1125(c), and Fla. Stat. § 495.151, all of which

   proscribe unfair methods of competition, or unfair, deceptive, or

   unconscionable acts or practices.

         149. By these actions, Defendants have engaged and continue to

   engage in unfair or deceptive acts and practices in violation of the Florida

   Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201 et seq. As a


                                         41
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 42 of 49 PageID 42




   result, Dean has suffered, and will continue to suffer, damage to its

   business, reputation, and goodwill.

          150. Dean has suffered actual damages as a direct and proximate

   result of Defendants’ wrongful, deceptive and unfair trade practices.

          151. Defendants’ deceptive and unfair trade practices are causing

   and will continue to cause Dean to suffer irreparable harm, for which Dean

   has no adequate remedy at law.

          152. Dean is entitled to injunctive relief and all other available

   statutory remedies, including, but not limited to, Dean’s damages;

   Defendants’ profits; and attorney fees and costs pursuant to Fla. Stat. §§

   501.2105 and 501.211.

         153.   Further, Dean is entitled to injunctive relief against Defendants

   to stop the illegal conduct.

                         SEVENTH CLAIM FOR RELIEF
                           (Florida Unfair Competition)

         154.   Dean repeats the allegations of paragraphs 1 through 74, 94

   through 98, and 142 through 151 above as if fully set forth herein.

         155.   As alleged herein, Defendants have engaged in deceptive or

   fraudulent conduct, which is likely to cause, if it has not already caused,

   customer confusion in violation of Florida common law.

         156.   Defendants’ actions, as described above, constitute unfair

   competition under the common law of the State of Florida, in that

   Defendants’ actions constitute Federal Trademark and Trade Dress



                                         42
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 43 of 49 PageID 43




   Infringement under the Lanham Act, False Association, False Designation

   of Origin, and Unfair Competition and Passing Off under the Lanham Act,

   Dilution under the Lanham Act, Dilution under Florida statutory law,

   Florida common law trademark infringement and violation of the Florida

   Deceptive and Unfair Trade Practices Act, entitling Dean to all remedies

   available under Florida law for such unfair competition.

         157.   Defendants’ actions are likely to cause consumers to believe

   that Defendants’ services originate from the same source as, or are

   sponsored or approved by Dean, or that there is an association, affiliation,

   or connection between Defendants and Dean.

         158.   Through Defendants’ unauthorized use of the Dean Marks in

   connection with Defendants’ goods and services in commerce, Defendants

   have committed trademark infringement, passing off, palming off,

   imitating, and/or unfair or deceptive practices that are causing or are likely

   to cause confusion or deception.

         159.   Defendants have used in connection with their goods and

   services a false designation of origin, or a false or misleading description

   and representation of fact, which is likely to cause confusion, and to cause

   mistake, and to deceive as to the affiliation, connection, or association of

   Defendants with Dean, and to deceive as to the source, sponsorship,

   approval, or certification of Defendants’ goods or services by Dean.




                                         43
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 44 of 49 PageID 44




         160.   Defendants’ acts as alleged herein were committed with the

   intent to deceive and defraud the public in order to gain an increase in their

   sales, customer base, and share in the online merchandise industry.

         161.   Defendants are liable to Dean for unfair competition under

   Florida law, because Defendants’ conduct is tortious and has deprived Dean

   of customers and other prospects.

         162.   Defendants’ acts as alleged herein constitute unfair, deceptive,

   or misleading acts in violation of Florida law. Defendants’ acts of unfair

   competition have caused Dean damages, and Dean seeks judgment for

   Defendants’ profits made by Defendants’ unfair competition, for the

   damages sustained by Dean, for all costs necessary to remediate the unfair

   competition and their effects, and for the costs incurred in bringing the

   present action and prior attempts to remedy Defendants’ actions.

         163.   Dean further seeks judgment for punitive damages of at least

   three times the amount of Defendants’ profits or Dean’s damages,

   whichever is greater, due to the nature of Defendants’ conduct.

         164.   Further, Dean is entitled to preliminary and permanent

   injunctive relief against Defendants to stop the illegal conduct.

                             EIGHTH CLAIM FOR RELIEF
                                 (Breach of Contract)

         165.   Dean repeats the allegations of paragraphs 1 through 74, 76

   through 87, 94 through 98, 105 through 112, and 119 through 124 above as if

   fully set forth herein.



                                          44
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 45 of 49 PageID 45




         166.    As alleged herein, Dean and Dime’s Estate had a long-standing

   partnership that was memorialized in the 2014 Reinstated Endorsement

   Agreement and Dean’s earlier agreements with Dime and the Estate.

         167.    As alleged herein, Dime’s Estate acknowledged that it acquired

   no rights in Dean’s trademarks and other intellectual property when it

   entered into the 2014 Reinstated Endorsement Agreement.

         168.    As alleged herein, Dime’s Estate represented and warranted

   that “no competing rights with respect to endorsement of guitars and

   stringed musical instruments or products” had been granted.

         169.     As alleged herein, Dime’s Estate also “agree[d] they will take

   all necessary steps during the Contract Period and thereafter to protect the

   Dime Endorsement, the name ‘Dime,’ or any facsimile thereof.”

         170.    Dime’s Estate – Haney is selling merchandise bearing Dean’s

   trademarks and intellectual property.

         171.    Sales of merchandise bearing Dean’s trademarks and

   intellectual property is in violation of and contrary to Dime’s Estate –

   Haney’s      obligations   and   agreements   under   the   2014   Reinstated

   Endorsement Agreement and constitutes a breach of the 2014 Reinstated

   Endorsement Agreement.

         172.    Dean has complied with its obligations under the terms of the

   2014 Reinstated Endorsement Agreement, including by continuing to make

   monthly payments to Dime’s Estate – Haney up to and including August

   2021, and thus establishing a course of dealing and a course of performance.


                                          45
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 46 of 49 PageID 46




         173.   Dean has been and continues to be damaged by Dime’s Estate

   – Haney’s breach of contract.

         174.   Dean requests damages for such breach of contract and specific

   performance    of   the   contract   to     prevent   further   breach   of   the

   acknowledgment that Dime’s Estate – Haney acquired no rights in Dean’s

   trademarks and other intellectual property when it entered into the 2014

   Reinstated Endorsement Agreement.

                          DEMAND FOR JURY TRIAL
         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Dean

   hereby requests a trial by jury on all claims and issues so triable.

                              PRAYER FOR RELIEF
      WHEREFORE, Dean respectfully demands a jury trial and requests the

   Court to award Dean the following relief:

         A.     That the Court render a final judgment in favor of Dean and

   against Defendants on all claims for relief herein;

         B.     That Defendants be adjudged to have infringed and diluted

   Dean’s rights in and to its federally registered and common law Dean Marks

   and trade dress;

         C.     That the Court render a final judgment declaring Defendants

   have willfully violated the provisions of 15 U.S.C. § 1125(a) by infringing

   Dean’s rights in the Dean Marks;




                                          46
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 47 of 49 PageID 47




         D.    That the Court render a final judgment declaring that

   Defendants have violated Florida law by unfairly competing with Dean and

   that Defendants’ actions were done willfully and knowingly;

         E.    That Defendants, its officers, principals, agents, servants,

   employees, attorneys, successors, and assigns and all other persons in active

   concert or participation with any of them who receive actual notice of the

   injunction by personal service or otherwise, be forthwith permanently

   enjoined from:

               1.     using the Dean Marks, or any other mark, symbol, or

                      design that is confusingly similar to the Dean Marks on

                      or in connection with their merchandise

               2.     filing any applications for registration of any trademarks

                      confusingly similar to the Dean Marks;

               3.     falsely designating the origin of Defendants’ goods;

               4.     unfairly   competing    with   Dean    in   any   manner

                      whatsoever;

               5.     causing a likelihood of confusion or injury to Dean’s

                      business reputation; and

               6.     manufacturing, using, displaying, distributing, or selling

                      any goods that infringe the Dean Marks;

         F.    That Defendants be required to account to Dean for any and all

   profits derived by Defendants and all damages sustained by Dean by virtue




                                        47
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 48 of 49 PageID 48




   of Defendants’ actions complained of herein, and that such profits and

   damages be trebled;

          G.     That Defendants be ordered to pay over to Dean all damages

   Dean has sustained as a consequence of the acts complained of herein,

   subject to proof at trial;

          H.     That Dean be awarded damages pursuant to 15 U.S.C. § 1117,

   together with prejudgment and post-judgment interest;

          I.     That Defendants’ actions be deemed willful and that this case

   be deemed exceptional and the amount of damages be trebled and that the

   amount of profits be increased by as many times as the Court deems

   appropriate, pursuant to 15 U.S.C. § 1117;

          J.     That Defendants be ordered to pay punitive damages;

          K.     That an award of reasonable costs, expenses, and attorneys’

   fees be awarded to Dean pursuant to 15 U.S.C. § 1117;

          L.     An accounting of damages and other remedies from the time of

   trial to judgment; and

          M.     Such other and further relief as this Court may deem just.


                                  PETERSON & MYERS, P.A.

    Dated: August 20, 2021        By: /s/ Stephen R. Senn
                                  Florida Bar No. 0833878
                                  srsenn@petersonmyers.com

    Dated: August 20, 2021        By: /s/ Nicholas L. Sellars
                                  Florida Bar No. 0119379



                                         48
Case 8:21-cv-02025-CEH-TGW Document 1 Filed 08/20/21 Page 49 of 49 PageID 49




                               nsellars@petersonmyers.com
                               Post Office Box 24628
                               Lakeland, FL 33802-4628
                               Telephone: (863) 863-6511


                               FISH & RICHARDSON P.C.

    Dated: August 20, 2021     By: /s/ Christopher S. Marchese
                               Christopher S. Marchese (motion for
                               special admission pending)
                               California Bar No. 170239
                               marchese@fr.com
                               Tim Rawson (motion for special admission
                               pending)
                               California Bar No. 304755
                               rawson@fr.com
                               12860 El Camino Real Ste. 400
                               San Diego, CA 92130
                               Telephone: (858) 678-5070

                               Thomas Halkowski (motion for special
                               admission pending)
                               DC Bar No. 473300
                               halkowski@fr.com
                               1000 Maine Ave. SW
                               Washington, DC 20024
                               Telephone: (202) 783-5070

                               Attorneys for Plaintiffs
                               ARMADILLO DISTRIBUTION
                               ENTERPRISES, INC. D/B/A DEAN
                               GUITARS; CONCORDIA INVESTMENT
                               PARTNERS, LLC




                                     49
